The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
It is totally unnecessary for the purposes of this case, to determine whether, in the computation of time, the first day is to be included or not, although that is the main question which the counsellors on both sides have discussed.
They have both fallen into error in construing the words “ Sunday excepted,” in section 17, Art. IV of the Constitution. They have supposed that it meant any intervening Sunday within the ten days given to the Governor to approve or reject a bill from the Legislature. But such is not its meaning. The word “ Sunday ” is in the singular number, and yet two Sundays may happen within ten days. The plain object of the exception is to prevent the Governor from being deprived of one of the ten days, in case the last day should fall on Sunday, which being a holiday, would take away the opportunity of returning the bill with his objections on that day.
This is in consonance with the rule of the English Courts, where, in computing time, the last day is included, unless it fall on Sunday or some day which is dies non juridicus. 3 Chitty’s Pr., 110.
It follows, that excluding the first day, the Act in question became a law the day before the veto of the Governor was sent to the Legislature.
The judgment is reversed and the cause remanded, with instructions to award a peremptory mandamus according to the prayer of the relation.